[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                    For the First Circuit


No. 01-2212

                      SANDRA C. DONATO,

                    Plaintiff, Appellant,

                              v.

                     SHEILAH F. MCCARTHY,

                     Defendant, Appellee.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF NEW HAMPSHIRE

       [Hon. Steven J. McAuliffe, U.S. District Judge]


                            Before

                     Lynch, Circuit Judge,
          Campbell and Stahl, Senior Circuit Judges.




     Sandra C. Donato on brief pro se.
     R. Matthew Cairns and Ransmeier & Spellman on brief for
appellee.




                        March 5, 2002
          Per Curiam.    Plaintiff Sandra C. Donato appeals a

judgment of the district court granting summary judgment in favor

of defendant-appellee Sheilah F. McCarthy. We have reviewed the

parties' briefs and the record below. Upon our review, we conclude

that summary judgment was correctly granted.       We affirm the

district court judgment, essentially for the reasons stated in the

district court's order dated July 17, 2001.

          Appellee McCarthy did not submit a separately filed

motion pursuant to Fed. R. App. P. 38. Her request, recited in the

final paragraph in her brief, that we direct Donato to pay

attorney's fees and costs for filing a frivolous appeal is denied.

"A party may not invoke Rule 38 by a reference in his brief." In

re I Don't Trust, 143 F.3d 1, 4 (1st Cir. 1998).

          Affirmed.